DETAILED CORRESPONDENCE
Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 20, 2022 has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending in the application.
Applicant’s amendment to the claims, filed on April 20, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s remarks filed on April 20, 2022 in response to the final rejection mailed on February 15, 2022 have been fully considered.  
The claim objection and rejections not reiterated from a previous Office action are hereby withdrawn in view of the applicant’s amendment to the claims. 
The text of those sections of Title 35 U.S. Code not included in the instant action can be found in a prior Office action.

Election/Restrictions
Claims 4-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 27, 2021.
Claims 1-3 and 11 are being examined on the merits with claims 1, 3, and 11 being examined only to the extent the claims read on the elected subject matter.

Claim Objections
Claim 3 is objected to in the recitation of “wherein the polypeptide comprises” in lines 2 and 3, and in the interest of improving claim form, it is suggested that the noted phrase be amended to recite (with markings to show changes made) “wherein the polypeptide further comprises”. 

Claim Rejections - 35 USC § 112(a)
Claims 1-3 and 11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
According to MPEP 2163.II.A.3.(a).ii), [s]atisfactory disclosure of a ‘representative number’ depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus…Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are ‘representative of the full variety or scope of the genus,’ or by the establishment of ‘a reasonable structure-function correlation.’"
As amended, claim 1 recites (in relevant part) a genus of polypeptides having the amino acid sequence of the following (A1) or (A2) in which at least the amino acid mutation (d) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 95% or higher with the amino acid sequence of SEQ ID NO: 1,
(d) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. 
The phrase “in which at least one amino acid mutation…has been introduced” in lines 2 and 3 of claim 1 is interpreted as meaning the polypeptide requires at least the amino acid mutation (d) and any additional amino acid amino acid mutation(s). As such, the claimed polypeptide having a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1 is essentially unlimited with respect to amino acid sequence. 
Claim 2 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises the amino acid mutation (d) in amino acid sequence (A1) or (A2).
With the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 2 is unlimited. 
Claim 3 is drawn to (in relevant part) the polypeptide according to claim 1, wherein the polypeptide further comprises the amino acid mutation (e), and the amino acid mutation (d) in the amino acid sequence (A1) or (A2).
With the exceptions of the mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2) and the mutation of tryptophan to arginine at the residue corresponding to position 293 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 3 is unlimited. 
As amended, claim 11 recites (in relevant part) a genus of polypeptides having the amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (c) has been introduced:
(A1) the amino acid sequence of SEQ ID NO: 1; 
(A2) the amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1,
(c) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. 
The phrase “in which at least one amino acid mutation…has been introduced” in lines 2 and 3 of claim 11 is interpreted as meaning the polypeptide requires at least the amino acid mutation (d) and any additional amino acid amino acid mutation(s). As such, the claimed polypeptide is essentially unlimited with respect to amino acid sequence. 
The specification discloses the following representative species of the genus of recited polypeptides – a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity. Other than an amino acid sequence in which the amino acid mutation (d) in claim 1 or (c) in claim 11 has been introduced, the remaining structure of the polypeptide of claims 1 and 11 is unlimited. 
The unpredictable effects of amino acid modification are supported by the prior art of record. For example, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 mailed on September 20, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on September 20, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The level of knowledge and skill in the art does not allow those skilled in the art to structurally envisage or recognize those structures of the genus of claimed polypeptides having a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. Other than the disclosed representative species, the specification fails to describe an essentially unlimited number of modifications that can be made to the amino acid sequence of SEQ ID NO: 1 that correlate with having a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. In this case, other than the substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally the substitution of tryptophan with arginine at the amino acid 293 of SEQ ID NO: 1, no common structural attributes identify the members of the genus of polypeptides, which, given the essentially unlimited amino acid sequences, is considered to encompass widely variant species. In this case, given that the disclosure fails to describe the common attributes or characteristics of the genus of recited polypeptides having a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1, the genus of recited polypeptides encompasses species that are highly variant in their amino acid sequences, yet the specification discloses a relative few representative species, and there is a high level of unpredictability in the art of amino acid modification, the disclosed representative species are insufficient to describe the genus.  
One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus, and thus, that the applicant was not in possession of the recited genus. The claimed subject matter is not supported by an adequate written description because a representative number of species has not been described. 

Claims 1-3 and 11 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity, does not reasonably provide enablement for all polypeptides as encompassed by the claims. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
The nature of the invention: According to the specification (paragraphs [0007] and [0008]], “an object of an embodiment according to the present disclosure is provision of a modified DOI synthase having a higher DOI synthesis activity than a wild-type DOI synthase consisting of an amino acid sequence of SEQ ID NO: 1…As a result of intensive study for the purpose of achieving the above object, the present inventors have succeeded in altering a DOI synthase into an enzyme having a higher DOI synthesis activity by using an evolutionary engineering method”.
The breadth of the claims: As amended, claim 1 is drawn to (in relevant part) a polypeptide having the amino acid sequence of the following (A1) or (A2) in which at least the amino acid mutation (d) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 95% or higher with the amino acid sequence of SEQ ID NO: 1,
(d) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. 
The phrase “in which at least one amino acid mutation…has been introduced” in lines 2 and 3 of claim 1 is interpreted as meaning the polypeptide requires at least the amino acid mutation (d) and any additional amino acid amino acid mutation(s). As such, the claimed polypeptide having a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1 is essentially unlimited with respect to amino acid sequence. 
Claim 2 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises the amino acid mutation (d) in amino acid sequence (A1) or (A2).
With the exception of a mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 2 is unlimited. 
Claim 3 is drawn to (in relevant part) the polypeptide according to claim 1, wherein the polypeptide further comprises the amino acid mutation (e), and the amino acid mutation (d) in the amino acid sequence (A1) or (A2).
With the exceptions of the mutation of histidine to arginine at the residue corresponding to position 319 of (A1) or (A2) and the mutation of tryptophan to arginine at the residue corresponding to position 293 of (A1) or (A2), the remaining sequence of the genus of claimed polypeptides of claim 3 is unlimited. 
As amended, claim 11 is drawn to (in relevant part) a polypeptide having the amino acid sequence of the following (A1) or (A2) in which the amino acid mutation (c) has been introduced:
(A1) the amino acid sequence of SEQ ID NO: 1; 
(A2) the amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 80% or higher with the amino acid sequence of SEQ ID NO: 1,
(c) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. 
The phrase “in which at least one amino acid mutation…has been introduced” in lines 2 and 3 of claim 11 is interpreted as meaning the polypeptide requires at least the amino acid mutation (d) and any additional amino acid amino acid mutation(s). As such, the claimed polypeptide is essentially unlimited with respect to amino acid sequence. 
The state of the prior art; The level of one of ordinary skill; and The level of predictability in the art: According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability” and “[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” 
Before the effective filing date, the reference of Konishi (US 2012/0100584 A1; cited on Form PTO-892 mailed on September 20, 2021) disclosed a polypeptide having 2-deoxy-scyllo-inosose synthase activity and comprising the mutation (c) in claim 1 (see Appendix A sequence alignment of the Office action mailed on September 20, 2021). 
Also, the reference of Takaku et al. (Non-patent Literature Document 2 of the IDS filed on November 13, 2020) disclosed a mutant 2-deoxy-scyllo-inosose (DOI) synthase with a W293R mutation (pp. 33-34).  
Other than the substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally the substitution of tryptophan with arginine at the amino acid 293 of SEQ ID NO: 1, the remaining structures of the claimed polypeptides are unlimited. 
Regarding the unpredictability of amino acid modification, the reference of Singh et al. (Curr. Protein Pept. Sci. 18:1-11, 2017; cited on Form PTO-892 of the Office action mailed on September 20, 2021) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see p. 7, column 1, top). 
The unpredictability associated with amino acid modification is exemplified by the reference of Zhang et al. (Structure 26:1474-1485, 2018; cited on Form PTO-892 mailed on September 20, 2021), which discloses that even a mutation that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide (p. 1475, column 1).
The amount of direction provided by the inventor and The existence of working examples: The specification discloses the following working examples of the recited polypeptide – a polypeptide comprising the amino acid sequence of SEQ ID NO: 1, except tryptophan is substituted with arginine at position 293 and histidine is substituted with arginine at position 319 of SEQ ID NO: 1, and wherein the polypeptide has 2-deoxy-scyllo-inosose synthase activity. Other than a substitution of histidine with arginine at the amino acid 319 of SEQ ID NO: 1 and optionally a substitution of tryptophan with arginine at the amino acid 293 of SEQ ID NO: 1, the specification fails to provide direction or guidance for an essentially unlimited number of modifications that can be made to SEQ ID NO: 1 with an expectation of maintaining 2-deoxy-scyllo-inosose synthase activity, much less having a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure: While methods of isolating or generating variants of a polypeptide were known in the art before the effective filing date, it was not routine in the art to screen for a seemingly infinite number of polypeptides as encompassed by the claims. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

RESPONSE TO REMARKS: The applicant argues the rejections under 35 U.S.C. 112(a) are obviated by the amendment to replace "an amino acid sequence" with "the amino acid sequence".
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claims 1 and 11 to replace "an amino acid sequence" with "the amino acid sequence". However, given a broad and reasonable interpretation of the amended claims, the polypeptides of claims 1 and 11 remain essentially unlimited with respect to amino acid sequence and for the reasons stated above, the specification fails to adequately describe and enable the claimed invention.
In the interest of compact prosecution, the applicant may consider an amendment to claims 1 and 11 as set forth in the attached Appendix.    

Claim Rejections - 35 USC § 102/103
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Konishi (supra). See MPEP 2112.III regarding a rejection under 35 U.S.C. 102/103 when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic.
As amended, claim 1 is drawn to (in relevant part) a polypeptide having the amino acid sequence of the following (A1) or (A2) in which at least the amino acid mutation (d) has been introduced:
(A1) an amino acid sequence of SEQ ID NO: 1; 
(A2) an amino acid sequence of a polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, the amino acid sequence (A2) having a sequence identity of 95% or higher with the amino acid sequence of SEQ ID NO: 1,
(d) an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a histidine residue that is a 319th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine,
wherein the polypeptide has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1. 
The phrase “in which at least one amino acid mutation…has been introduced” in lines 2 and 3 of claim 1 is interpreted as meaning the polypeptide requires at least the amino acid mutation (d) and any additional amino acid amino acid mutation(s). As such, the claimed polypeptide having a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1 is essentially unlimited with respect to amino acid sequence. 
The reference of Konishi discloses polypeptide variant DOIS-3 having 2-deoxy-scyllo-inosose synthase activity and comprising the amino acid sequence of SEQ ID NO: 6 (paragraphs [0024] and [0098]; pp. 17-18). SEQ ID NO: 6 of Konishi has mutation (c) in claim 1 (see Appendix A sequence alignment of the Office action mailed on September 20, 2021). Konishi discloses the polypeptide variant DOIS-3 has an increased pH and temperature stability as compared to a corresponding wild-type (paragraphs [0118] and [0121]). Although Konishi does not disclose DOIS-3 has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1, since the structure of DOIS-3 is encompassed by claim 1, it is presumed that the DOIS-3 of Konishi has a higher DOI synthesis activity than a wild-type DOI synthase having the amino acid sequence of SEQ ID NO: 1 (see MPEP 2112.01.I). 
Therefore, Konishi anticipates claim 1 as written.
In the interest of clarity, it is noted that the instant rejection is directed to the non-elected species (c), an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to an alanine residue that is a 290th amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with threonine. The cited prior art was identified during a search of the elected species (d) in claim 1. The non-elected species (c) has yet to be searched and examined on the merits. 

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Konishi (supra) in view of Takaku (supra).
Claim 3 is drawn to the polypeptide according to claim 1, wherein the polypeptide comprises an amino acid mutation (e) that is an amino acid mutation in which an amino acid residue corresponding, in terms of alignment, to a tryptophan residue that is a 293rd amino acid residue from the N-terminal in the amino acid sequence of SEQ ID NO: 1 is substituted with arginine, and at least one amino acid mutation selected from the group consisting of the amino acid mutations (a), (b), (c) and (d), in the amino acid sequence (A1) or (A2).
The relevant disclosures of Konishi as applied to claim 1 are set forth above. 
Regarding claim 3, Konishi further discloses the amino acid sequence of SEQ ID NO: 6 can have a substitution of one amino acid (paragraph [0028]) and acknowledges a desire for the 2-deoxy-scyllo-inosose synthase to have a high activity (paragraphs [0064] and [0065]). 
Konishi does not teach or suggest a mutation of tryptophan to arginine at the residue corresponding to position 293 of SEQ ID NO: 1.
The reference of Takaku teaches a mutation, W293R, of 2-deoxy-scyllo-inosose synthase, which mutation enhances 2-deoxy-scyllo-inosose synthase activity (p. 34, column 1). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Konishi and Takaku to substitute the tryptophan at position 293 of SEQ ID NO: 6 of Konishi with arginine. One would have been motivated to and would have had a reasonable expectation of success to substitute the tryptophan at position 293 of SEQ ID NO: 6 of Konishi with arginine because Konishi disclosed SEQ ID NO: 6 can have a substitution of one amino acid and acknowledges a desire for the 2-deoxy-scyllo-inosose synthase to have a high activity and Takaku taught substituting the tryptophan with arginine at position 293 of 2-deoxy-scyllo-inosose synthase, which mutation enhances 2-deoxy-scyllo-inosose synthase activity. Therefore, the polypeptide of claim 3 would have been obvious to one of ordinary skill in the art before the effective filing date.

RESPONSE TO REMARKS: The applicant argues the anticipation and obviousness rejections are obviated by the amendment to replace "an amino acid sequence" with "the amino acid sequence" because neither Konishi nor the combination of Konishi and Takaku teaches or suggests the claimed polypeptide.
The applicant’s argument is not found persuasive. The examiner acknowledges the applicant’s amendment to claim 1 to replace "an amino acid sequence" with "the amino acid sequence". However, given a broad and reasonable interpretation, the polypeptide of claim 1 remains essentially unlimited with respect to amino acid sequence and for the reasons stated above, the polypeptide of claim 1 is anticipated by Konishi and the polypeptide of claim 3 would have been obvious in view of the combined teachings of Konishi and Takaku. 

Conclusion
Status of the claims:
Claims 1-11 are pending.
Claims 4-10 are withdrawn from consideration.
Claims 1-3 and 11 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656   

APPENDIX
                                                                                                                                                                                                     
Claim 1.	A polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, wherein the polypeptide comprises an amino acid sequence that has at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1, has the tryptophan corresponding to position 293 of SEQ ID NO: 1 substituted with arginine, and has an amino acid substitution selected from the group consisting of:
(a) the asparagine corresponding to position 14 of SEQ ID NO: 1 is substituted with threonine;
(b) the tyrosine corresponding to position 37 of SEQ ID NO: 1 is substituted with phenylalanine;
(c) the alanine corresponding to position 290 of SEQ ID NO: 1 is substituted with threonine;
(d) the histidine corresponding to position 319 of SEQ ID NO: 1 is substituted with arginine; and
(e) a combination of any of the substitutions of (a), (b), (c), and (d).

Claim 11.	A polypeptide having an enzymatic activity that produces 2-deoxy-scyllo-inosose from glucose 6-phosphate, wherein the polypeptide comprises an amino acid sequence that has at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 1, has the tryptophan corresponding to position 293 of SEQ ID NO: 1 substituted with arginine, and has an amino acid substitution selected from the group consisting of:
(a) the asparagine corresponding to position 14 of SEQ ID NO: 1 is substituted with threonine;
(b) the tyrosine corresponding to position 37 of SEQ ID NO: 1 is substituted with phenylalanine;
(c) the histidine corresponding to position 319 of SEQ ID NO: 1 is substituted with arginine; and
(d) a combination of any of the substitutions of (a), (b), and (c).